Citation Nr: 0414787	
Decision Date: 06/08/04    Archive Date: 06/23/04	

DOCKET NO.  03-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 4, 2001, 
for the assignment of a 70 percent schedular rating for post-
traumatic stress disorder (PTSD), and to an effective date 
earlier than June 4, 2001, for the assignment of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois, which increased the schedular rating for 
the veteran's PTSD from 30 percent to 50 percent disabling, 
effective March 11, 1999, and increased the schedular rating 
from 50 percent to 70 percent disabling, effective June 4, 
2001.  The case was previously before the Board in September 
2003 at which time it was remanded for procedural 
development.  The case has been returned to the Board for 
appellate review.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003), this case has been 
advanced on the docket.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The earliest evidence that PTSD rendered the veteran 
unemployable was at the time of VA psychiatric examination of 
the veteran October 10, 1997.

3.  It is not shown that the veteran was unemployable due to 
his PTSD symptomatology prior to October 10, 1997.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 10, 1997, 
for a 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for an effective date prior to October 10, 
1997, for a grant of a total disability rating based on 
unemployability have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative concerning certain 
aspects of claims development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA has 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
rating decisions, a November 1997 statement of the case, and 
supplemental statements of the case dated through January 
2004, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate the claim.  

With respect to the duty to assist, review of the claims 
folder discloses that the RO has secured service medical 
records, VA medical records, and relevant examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination at this 
time, such that additional medical examination or opinion is 
not needed.

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there's no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App.553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant "should give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General 
Counsel after the Court's statement in Pelegrini that 
38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that §  5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.

This case was just recently remanded for procedural purposes 
in September 2003.  In a comprehensive supplemental statement 
of the case dated in January 2004, the veteran was provided 
with all the applicable law and regulations pertaining to his 
claim and given notice as to evidence needed to substantiate 
the claim.  In her comprehensive informal hearing 
presentation dated in May 2004, the veteran's accredited 
representative stated that "all VCAA compliance is complete, 
and so another remand is unnecessary at this time."

Under the circumstances set forth above, considering the 
several times the claim has been reviewed by the RO and the 
Board and the multiple occasions that the veteran and his 
representative have communicated with VA regarding the claim, 
the Board finds that the veteran has had ample notice of the 
types of evidence that would support his claim and that he 
has had ample opportunity to present evidence and argument in 
support of his appeal.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case is 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this time would not be prejudicial error 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  An 
evaluation of the level of disability present includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on the veteran's functional abilities.  38 C.F.R. § 4.10.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
When there is a question as to which of two ratings should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation or of an 
increased rating will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of the award of an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).

The veteran's accredited representative argues that there has 
been an ongoing appeal since the veteran's request for an 
increased rating for his PTSD was received on July 8, 1996.  
She has argued the chain of the veteran's substantive appeal 
has not been broken.  The Board acknowledges the appeal has 
been ongoing from the time of the receipt of the claim in 
July 1996.  With this in mind, the Board notes the rating 
code for evaluating mental disorders, including PTSD, was 
changed effective November 7, 1996.  When a law or regulation 
changes after a claim is in file, but before the 
administrative appeal process has been concluded, the version 
most favorable to the appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments and Administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgref v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown University 
Hospital, 488 U.S. 204, 208 (1998); Dyment v. Principi, 287 
F.3d 1377, 1385 (Fed. Cir. 2002) and Bernklau v. Principi, 
291 F.3d 795, 804 (Fed. Cir. 2002)).  Karnas has been 
overruled to the extent that it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober, that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
codes for the period beginning on the effective date of the 
provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  
Therefore, in determining when it became factually 
ascertainable that there was an increase in the veteran's 
disability rating, the Board will consider the old rating 
criteria for the period prior to November 7, 1996, and the 
new criteria for the period beginning November 7, 1996.

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  Under the old version 
of that formula, the relevant criteria are as follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
obtain employment.  100 percent.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment...70 percent.

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment...50 percent.  
38 C.F.R. § 4.132 (1996).

Under the new version of the formula, the relevant criteria 
are as follows:

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name...100 
percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...70 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumloculatory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships...50 percent.  38 C.F.R. § 4.130 (2003).

The veteran's claim for an increased rating for his PTSD was 
received July 8, 1996.  Medical records in the claims file 
included a medical record report pertaining to VA 
hospitalization of the veteran from November 1995 to December 
1995.  The veteran reported he had been getting increasingly 
depressed.  Mental status examination at the time of 
admission revealed he was markedly anxious.  He was properly 
oriented and gave no evidence of any memory deficits.  Affect 
was depressed and negative, but not morbid.  He did not have 
any active self-destructive ideation.  His thoughts were 
integrated.  There was no evidence of delusional thinking, 
although it was noted he was having flashbacks of Vietnam.  A 
long history of PTSD was noted and it was indicated he was 
involved in PTSD groups.  He was started on 20 milligrams of 
Prozac daily and was involved in individual and group 
psychotherapy.  It was indicated he also continued taking 
Methadone as an inpatient.  Once discharged, he was to return 
to a private Methadone center.  The principal diagnosis on 
discharge was PTSD.  He was given an Axis II diagnosis of 
passive-dependent personality.  Secondary diagnoses were 
given as major depression and substance abuse.

VA accorded the veteran a psychiatric examination on August 
16, 1996.  The claims file was available for review.  It was 
indicated that since the previous examination in 1994, the 
veteran reported 3 or 4 hospitalizations at the Hines VA 
Medical Center for emotional problems.  The veteran added he 
was attending individual therapy twice monthly and group 
therapy three times a week at the Hines VA Medical Center.  
He was still taking 20 milligrams of Prozac twice daily.  He 
was also currently in a substance abuse program and was 
taking 50 milligrams of Methadone daily.  It was reported he 
"remained unemployed."  He described himself as almost 
destitute from a financial standpoint.  He added he did not 
have a social life.  On examination he was described as 
casually dressed.  He was oriented to time, place, and 
person, but did not know the correct date.  The diagnosis was 
PTSD.

Received in November 1996 was a medical record report 
pertaining to VA hospitalization of the veteran in June 1996 
for increasing depression and flashbacks of Vietnam.  
Findings at admission included anxiety and mild depression.  
The veteran was discharged against medical advice.  The 
principal Axis I diagnosis was rule out major depression.  
The Axis II diagnosis was passive dependent personality.  He 
was given a global assessment of functioning (GAF) score of 
60.

Of record is an October 10, 1997, assessment by a 
multidisciplinary team composed of a social worker, a 
psychologist, and a psychiatrist at the VA Medical Center, 
Hines, Illinois.  It was indicated that psychological testing 
was consistent with a diagnosis of PTSD and it was noted one 
test reflected severe intensity and frequency of symptoms 
over the past month.  The overall validity of his rating was 
described as excellent.  The current GAF score was given as 
50.  It was stated this reflected serious impact of the 
veteran's psychiatric symptoms on his social and occupational 
functioning over the one month prior to the evaluation.  The 
result was reported as due to PTSD and concomitant (co-
morbid) psychiatric diagnosis.  The veteran's current 
cognitive functioning was described as grossly intact and he 
was described as capable of managing his funds.  
Psychological evaluation indicated a severe personality 
disorder.  Current treatment recommendations included 
medication management, dual diagnosis and individual 
psychotherapy on a regular basis.  The prognosis was 
described as guarded.  Reevaluation was planned in six 
months.

VA accorded the veteran a psychiatric examination on February 
12, 1998.  It was reported his "ill health, responses to 
interferon injections, PTSD and depression all contribute to 
a severe deteriorating condition both mentally and 
physically."  Notation was made that the veteran's social 
impairment was "severely lacking."  A notation was made to 
the effect that "time lost from work equals 50 percent."  
Speech was described as slow and hesitant.  Concentration and 
communication were described as poor.  Thought processes were 
reported as fragmented at times.  Notation was made of severe 
depression.  There was also sleep impairment because of 
flashbacks and memories.  The Axis I diagnoses were PTSD, 
opioid dependence, in remission, and recurrent major 
depression disorder.  An Axis II diagnosis was made of a 
dependent personality disorder.  The GAF score was given as 
40.

At the time of a hearing at the Chicago RO on March 24, 1998, 
the veteran indicated that he was able to work as a cab 
driver about "two days a week.  I would say I don't work 2 
full days, I work maybe 3 or 4 days 2 to 3 hours at a time."

Of record is an April 5, 1998, communication from an 
individual who stated that he gave the veteran a cab and a 
car phone to use, but experienced nothing but problems with 
the veteran.

Also of record is a June 23, 1998, statement from a VA 
physician who indicated the veteran was currently a patient 
at the mental hygiene clinic at the VA Medical Center, Hines, 
Illinois.  It was reported the veteran had been experiencing 
increasing problems with mood, irritability, nightmares, 
flashbacks, isolation, poor appetite, and occasional violent 
temper outbursts.  He reportedly had had increasing 
difficulty holding a job because of problems with low energy, 
poor concentration, and outbursts of anger.  The physician 
noted the veteran did very poorly on gross memory testing.  
He stated that the present time, the veteran was a very 
troubled individual who was in need of intense outpatient 
services.  The current working diagnoses included PTSD, major 
depression, and heroin dependence, in remission.  The 
examiner opined that given the severity of the veteran's 
symptoms and his difficulty controlling and expressing his 
rage, and in light of difficulty working for the cab company, 
it would be prudent to have a psychiatric assessment and 
treatment begun before work could be resumed.  The veteran 
was begun on medication.  It was noted that he was currently 
refusing group and individual therapy.  It was stated that 
because of his lack of social support, the veteran would 
benefit from being connected with the VA facility.

Information subsequent thereto from medical and mental health 
professionals continue to suggest that the veteran has been 
demonstrably unable to obtain or retain employment by reason 
of his psychiatric symptomatology.  For example, at the time 
of hospitalization by VA in March 1999, the veteran had been 
experiencing high anxiety, sadness, and depression for the 
past 15 days.  It was also noted he had been using Heroin for 
the past two weeks.  Reference was made to multiple inpatient 
hospitalizations because of depression, suicidal ideation, 
and flashbacks of Vietnam.  It was also noted he had been 
Heroin dependent for some time and was noncompliant with his 
medications.  He was currently living in a town house with 
another individual.  He drove a taxicab that he owned.  He 
stated when he was able to do so, he drove the cab.  When he 
was not able to do so, he indicated he leased it out to 
others.  Mental status examination findings included poor 
hygiene.  Judgment and insight were poor.  The veteran 
responded to therapy and was discharged later in March 1999 
in stable situation.

Additional medical evidence includes the report of a VA 
treatment outcome review in May 2000.  It was indicated that 
during the past 12 months the veteran had relocated because 
of an eviction and was now planning on moving again.  He 
experienced interpersonal conflicts with his formal roommate 
and his present landlord.  He had attempted to work part time 
as a driver for a friend, but had been involved in two 
automobile accidents.  He had a short attention span that had 
contributed to his inability to function in that capacity.  
Impulse control was also described as a problem that had been 
involved in his disruptive relationships with others, 
including family members.

Based on review of all the pertinent medical evidence of 
record, while there is still evidence that some of the 
veteran's difficulty with employment and getting along with 
others is attributed to substance abuse, there are medical 
opinions indicating that he has been essentially unemployable 
by reason of PTSD at least since the October 10, 1997, 
statement from the VA physician who stated the veteran's 
psychiatric symptoms as severe.  Under the old rating 
criteria, a demonstrable inability to maintain employment 
warrants a 100 percent evaluation.  Therefore, the Board 
finds that a 100 percent evaluation is warranted effective 
October 10, 1997.  

The medical evidence for the time frame prior to that date 
does not indicate the presence of such significantly 
incapacitating symptomatology that would be necessary for an 
increased disability rating for the veteran's PTSD under the 
old rating criteria.

The Board's grant of a 100 percent rating for PTSD effective 
October 10. 1997, renders the issue of a total disability 
rating based on unemployability for that period moot.  The 
remaining issue is whether the veteran is entitled to a total 
compensation rating based on unemployability prior to that 
date.  

VA regulations allow the assignment of a total disability 
rating for unemployability when a veteran is unable to secure 
or follow a substantial or gainful occupation as a result of 
service-connected disabilities alone.  38 C.F.R. § 4.16(a)(b) 
(2003).  As with the veteran's claim for a higher disability 
rating, the effective date for the award of a total 
compensation rating based on unemployability shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability that made the veteran unemployable 
had occurred, if a claim was received within one year from 
such date; otherwise, the effective date will be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2003).

The first evidence indicating that the service-connected PTSD 
rendered the veteran unemployable consists of the October 10, 
1997, statement from the multidisciplinary team at the Hines 
VA Medical Center.  It was noted that psychological testing 
indicated severe intensity and frequency of psychiatric 
symptoms over the past month.  The validity of the rating was 
described as excellent.  All testing was consistent with the 
diagnosis of PTSD.  The veteran's GAF score was given as 50, 
a score noted as being reflective of serious impairment of 
social and occupational functioning.  It was stated this 
result was due to the veteran's PTSD and concomitant 
psychiatric diagnosis.  Evidence subsequent thereto, 
including testimony by the veteran at a personal hearing in 
March 1998, and a statement from an individual with whom the 
veteran worked, and subsequent medical evidence, particularly 
the June 1998 statement from a VA physician, all document the 
severity of the veteran's symptomatology and it's impact on 
his ability to obtain and maintain gainful employment.  The 
records prior to October 1997 reflect the psychiatric 
symptomatology was not so incapacitating so as to render the 
veteran demonstrably unable to obtain or maintain gainful 
employment.  In fact, the veteran was given a GAF score of 60 
at the time of hospital discharge in June 1996.  A score of 
51 to 60 reflects moderate symptoms, or only moderate 
difficulty in social, occupational, or school functioning.  
During that hospitalization it was noted that although the 
veteran was anxious, he was properly oriented and gave no 
evidence of any memory deficits.  His affect was only mildly 
depressed, but he did not give any overt neurovegetative 
symptoms of depression.  Further, he gave no evidence of 
significant perceptual disturbances or cognitive impairment.  
Accordingly, the Board concludes that the evidence is against 
a finding of unemployability or total occupational impairment 
prior to October 10, 1997.


ORDER

A 100 percent evaluation is granted for PTSD effective 
October 10, 1997.  An award of a total disability rating 
based on individual unemployability by reason of service-
connected disability prior to October 10, 1997, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



